              UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF FLORIDA
                     OCALA DIVISION

MARCUS WRIGHT,

             Plaintiff,

v.                           Case No. 5:20-cv-21-Oc-39PRL

CUSTODIAN, WARDEN OF USP
COLEMAN II,

             Defendant.
_______________________________

          ORDER OF DISMISSAL WITHOUT PREJUDICE
     Plaintiff,   Marcus   Wright,   a   federal   prisoner,

initiated this case by filing an emergency motion for

injunctive relief (Doc. 1; Motion); a motion for leave

to proceed in forma pauperis (Doc. 2); and a motion for

the appointment of counsel (Doc. 3). Plaintiff has not

filed a civil rights complaint.

     In his motion for injunctive relief, Plaintiff seeks

an order directing prison officials to ensure he receives

his incoming personal mail and to provide him necessary

medical treatment for two, unrelated medical conditions

(an eye condition that has caused legal blindness and a

sinus condition that impacts his breathing). See Motion
at 10-12. Plaintiff also seeks an order directing the

Federal Bureau of Prisons to “restore all of his civil

and human rights.” Id. at 13.

    Injunctive relief, whether in the form of a temporary

restraining order or a preliminary injunction, “is an

‘extraordinary and drastic remedy,’ and [the movant]

bears   the   ‘burden   of   persuasion.’”   Wreal,   LLC   v.

Amazon.com, Inc., 840 F.3d 1244, 1247 (11th Cir. 2016)

(quoting Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir.

2000)). To demonstrate entitlement to injunctive relief,

a movant must show the following four prerequisites:

         (1) a substantial likelihood of success
         on the merits; (2) that irreparable
         injury will be suffered if the relief
         is not granted; (3) that the threatened
         injury outweighs the harm the relief
         would inflict on the non-movant; and (4)
         that entry of the relief would serve the
         public interest.

Schiavo ex rel. Schindler v. Schiavo, 403 F.3d 1223,

1225–26 (11th Cir. 2005).

    Plaintiff does not carry his burden to demonstrate

injunctive relief is warranted. Importantly, Plaintiff’s

request does not comply with this Court’s Local Rules,

                              2
which require that a motion for injunctive relief (1) be

supported by a verified complaint or affidavits showing

the movant is threatened with irreparable injury; (2)

describe precisely the conduct sought to be enjoined; and

(3) include a supporting memorandum of law. See M.D. Fla.

R.   4.05(b)(1)-(4),   4.06.   Plaintiff   has   not   filed   a

complaint or qualifying affidavits, nor has he submitted

a memorandum of law demonstrating injunctive relief is

warranted.

     To the extent Plaintiff is attempting to raise claims

regarding his conditions of confinement, such as a denial

of medical care, he may file a civil rights complaint

using the Court-approved form. Each separate claim must

be pursued in a separate action. To the extent Plaintiff

seeks relief related to the fact or duration of his

confinement, such a claim is not properly pursued in a

civil rights action under 42 U.S.C. § 1983 but instead

should be pursued in a habeas corpus action.




                               3
      Accordingly, it is now

      ORDERED:

      1.   Plaintiff’s motion for injunctive relief (Doc.

1) is DENIED.

      2.   This case is DISMISSED without prejudice.

      3.   The Clerk shall enter judgment dismissing this

case without prejudice, terminate any pending motions,

and close the file.

      4.   The Clerk shall send Plaintiff a civil rights

complaint form and an Affidavit of Indigency form. If

Plaintiff chooses to initiate a civil rights action, he

should not place this case number on the forms because

the   Clerk   will   assign   a   separate   case   number   upon

receipt.

      DONE AND ORDERED at Jacksonville, Florida, this 14th

day of January, 2020.




Jax-6
c: Marcus Wright


                                  4
